                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )          No. 4:18-CR-00175-01-W-DGK
                                               )
PARIS B. YOUNG,                                )
                                               )
        Defendant.                             )

       ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION
               DENYING DEFENDANT’S MOTION TO SUPPRESS

        Before the Court is Defendant Paris Young’s Motion to Suppress Evidence (Doc. 43), the

Government’s Response in Opposition (Doc. 45), and United States Magistrate Judge Lajuana M.

Count’s Report and Recommendation (Doc. 76). The Court has also reviewed the transcript from

the suppression hearing held on December 20, 2019 (Doc. 53).

        After carefully reviewing Judge Count’s report and conducting an independent review of

the record and applicable law, see L.R. 74.1(a), the Court ADOPTS the Report and

Recommendation (Doc. 76). The Court DENIES Defendant’s Motion to Suppress Evidence (Doc.

43).

        IT IS SO ORDERED.

Date: February 6, 2020                             /s/ Greg Kays
                                                   GREG KAYS, JUDGE
                                                   UNITED STATES DISTRICT COURT
